 1

 2

 3

 4

 5

 6

 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     ANTHONY L. ZEIGLER,                                  Case No. 2:18-cv-00578-TLN-DMC (HC)
12
                                          Petitioner, ORDER
13
                     v.
14

15   ROBERT FOX,
16                                      Respondent.
17

18         Good cause appearing, it is hereby ordered that Respondent’s response to Petitioner’s

19   Petition for Writ of Habeas Corpus be filed on or before November 29, 2018.

20
21   Dated: October 29, 2018
                                                          ____________________________________
22                                                        DENNIS M. COTA
23                                                        UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                      1
                                                                     [Proposed] Order (2:18-cv-00578-DMC)
